Title: To Thomas Jefferson from John Hollins, 10 December 1804
From: Hollins, John
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Baltimore 10th. Decr 1804
                  
                  I have the honor to inform you that the Reverend Mr Glendy intends to visit Washington in a few days, & will hold himself in readiness to perform Divine service on Sunday next the 16th. Inst. he will no doubt take the first opportunity of seeing you after he arrives in Washington.
                  It woud give me great pleasure to accompany him, & wh. I will do, if Mr Bowdoin passes thro’ Baltimore in a few days, shd. he be expected with you soon, it will be very pleasing to me, if you will take the trouble to cause me to be informed.—
                  Very respectfully I am yr. obd St
                  
                     Jno. Hollins 
                     
                  
               